Per Curiam:
Appeal from an order denying defendant’s motion to vacate an attachment.
For the reasons given for the reversal of the order denying defendant’s motion to dismiss the attachment on further papers (Kerr v. Smith, No. 1, 156 App. Div. 807), the order on this appeal should be reversed, with ten dollars costs and disbursements.
Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, With ten dollars costs.